Page 1 of 2

Fili in this lrri‘t_)rrrrailorr to identify your case
Debtor 1 KEVIN . WHITE

F|rst Narne Middie Name Last Name

Debtor 2
(SPO\JS€. if filing) First Name Midd|e Name Last Name

 

 

United States Bankruptcy Court for the: District of Maryiand

casenumber l y d FEi Mglgifthisis an
l y am

 

(lf known) ed Hling

 

 

 
 

official Form 108 y
Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual i|ing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property or
l you have leased personal property and the lease has not explred.

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for muse. Vou must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct lnfonnation. Both debtors must sign and date the form.

Be as complete and accurate as possibie. if more space is needed, attach a separate sheet to this fon'n. On the top of any additional pages, write your name and case
number (if known).

List Your Cre¢litors Who Have Secured claims
1. For any creditors that you listed in Part1 of Schedule D' Creditors Who Have Clalms Secured by Property(Officlal Form 1060),11|| in the information below.

    
 

Creditor*s [] Sun'ender the property w No
name: GM F|NANC|AL y f l;l Retain the property and redeem it l;l ¥es
Description of 2014 Voikswagen PASSAT w Retain the property and enter into a

property Reafiinnation Agreement.

securing debt:
n Retain the property and [exp|ain]:

Creditor’s [] Surrender the property w No
name cNAC ~ ~ ~ ~ ~ El Retain the property and redeem it. CI Yes
Description of 2014 Volkswagen PASSAT m Retain the -

property and enter into a
property 2011 CHEVY HHR Reafi‘irmation Agreement.

secuan debt:
El Retain the property and [exp|ain]:

Officiai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

 

newa KEviN Q..GS€ 19'14491 wiDrQC 4 Fi|€d 04/03/19 PaQ§a&MR€er(/fknown)

First Name Middie Name l_ast Name

 

 

mist Your Unexplred Personal Froperty Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill in die information
below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
, property lease ifthe trustee does not assume it. 11 U.S.C. § 365(p)(2).

 
   

Lessor‘s name:

E,I Yes

Description of leased

propenyr

Lessor’s name: [] No
m Yes

Descn'ption of leased

property-

Lessor’s name: n No
n Yes

Descrlption of leased

property-

Lessor‘s name: l;] NO
[] Yes

Description of leased

P"OP€FW?

Lessor’s name: Cl No
n Yes

Description of leased

property

Lessor’s name: [] No
L__l Yes

Description of leased

propeny:

Lessor’s name: |;l No
l;l Yes

Descripiion of leased
DFOPe"lY-

Sign Below

Under penalty of perjury l declare that l have indicated my intention about any property of my estate that secures a debt and any personal property that
is subject to an unexpired iease.

4

   
 

 

X

 

Signature of Debtor1 Signature of Debtor 2
Date 1 l l di Date
MM/ DD/ YYYV MM/ DD/ VYYY

Ofticia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

